Citation Nr: 1412229	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-19 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a delimiting date after May 26, 2010, for the use of education benefits under the provisions of 38 U.S.C.A. Chapter 30.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from March 1996 to May 2000.  

This appeal comes to the Board of Veterans' Appeals (Board), from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2012, the appellant testified at a Board videoconference hearing.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for extended education benefits, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013) and that the Board can go forward on the claim based on the current record. 


FINDINGS OF FACT

1.  The appellant served on active duty from March 20, 1996, to May 25, 2000.

2.  The appellant's original eligibility to receive Chapter 30 education benefits expired on May 26, 2010.  

3.  The appellant's request for an extension of the deliminating date to receive Chapter 30 education benefits may not be granted because the appellant has not provided evidence of good cause to extend the time limit for requesting an extension of his delimiting date, such as showing that he was prevented, by physical or mental disability not the result of willful misconduct, from initiating or completing his chosen education program prior to the assigned delimiting date or by showing that a semester he had begun would expire following the delimiting date.


CONCLUSION OF LAW

The criteria for entitlement to a delimiting date after March 26, 2010, for the use of education benefits under the provisions of 38 U.S.C. Chapter 30 have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051(a), 21.7135(s) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain obligation to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Nevertheless, the VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under 38 U.S.C. Chapter 51, but is instead seeking a decision regarding how benefits will be distributed under another Chapter.  Sims v. Nicholson, 19 Vet. App. 453 (2006).  Moreover, the notice and development obligations do not affect matters on appeal when the issue is limited to statutory interpretation.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to extension of delimiting dates for education benefits.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (notice not required where evidence could not establish entitlement to the benefit claimed).

The appellant served on active duty from March 20, 1996, to May 25, 2000, when he left the United States Army.  The appellant has claimed that the death of immediate family members, i.e., his grandmother, father, and uncle, so adversely affected him that he was unable to go to school.  He has testified that the deaths of these three people caused him to suffer depression; however, he also has admitted that he did not seek medical help for his depression or any other psychiatric or physical condition.  

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  38 U.S.C.A. §§ 3001 et seq. (West 2002).  The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of the veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of the veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which the veteran meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2013). 

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the veteran timely applied for the extension and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the Veteran's willful misconduct.  38 C.F.R. §§ 21.1033(c); 21.7051(a) (2013).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 1.7051(a)(2) (2013). 

The appellant left active duty on May 25, 2000.  In applying the above law to the appellant's case, the appellant's deliminating date for the use of his Montgomery GI Bill education benefits was May 26, 2010.  During that time period, the appellant did not send inquiries to the RO asking whether his deliminating date could be adjusted.  He did not request an adjustment in his deliminating date until after May 26, 2010.  As noted above, the appellant has claimed that he was not able to attend full time training/school because he was in mourning and depressed due to the deaths of his grandmother, father, and uncle.  

The regulations allow for an extension of the ten-year delimiting period upon a showing that the veteran timely applied for the extension, and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a) (2013).  It appears clear from the record the appellant knew, or should have known, that his education allowance would expire in May 2010.  Though sympathetic to the appellant's argument that mitigating circumstances prevented him from pursuing his studies in nursing during the period of eligibility, unfortunately, the law clearly precludes benefits in these circumstances.  There is no evidence showing that he was unable to pursue his education program from May 26, 2000, to May 26, 2010.  Although the Board is sympathetic to the losses the appellant suffered during this period, the appellant has not provided any evidence that would show that he was medically incapable of attending some type of training during the time period in question.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he is not entitled to the benefit.  The benefit cannot be awarded, regardless of the circumstances.  Office of Personnel Management v. Richmond, 496 U.S. 414 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). 

Thus, the appellant's claim for an extension in the delimiting date must be regarded as legally insufficient because the requisite elements for eligibility to qualify for that benefit have not been satisfied.  As such, the Board has decided this case based on its application of the law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992).  The appellant's claim seeking an extension of the deliminating date for his receipt of Montgomery GI Bill education benefits beyond May 26, 2010, must be denied.  


ORDER

Extension of the delimiting date after May 26, 2010, for the use of education benefits under the provisions of 38 U.S.C. Chapter 30, is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


